Citation Nr: 0531668	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran is entitled to payment of benefits 
under Chapter 31, Title 38, United States Code, for the 
period during which his vocational goal was found to be 
infeasible.

2.  Whether there was a timely notice of disagreement to an 
April 13, 2000 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1995 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, that a program of 
vocational rehabilitation was not feasible. The veteran, who 
had active service from January 1980 to August 1981, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review. In a decision dated in January 
2002, the Board affirmed the RO's decision. The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
June 2003, the Court vacated the Board's decision and 
remanded the case for further adjudication.  In October 2003 
and August 2004, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board.

The issue of whether there was a timely notice of 
disagreement to an April 13, 2000 rating decision is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The effects of the veteran's disabilities, both service and 
nonservice-connected, when considered in relation to his 
circumstances during the time period in question, prevented 
him from successfully pursuing a vocational rehabilitation 
program and becoming gainfully employed in an occupation 
consistent with his abilities, aptitudes and interests.


CONCLUSION OF LAW

The criteria for entitlement to a retroactive payment of 
benefits under Chapter 31, Title 38, United States Code, for 
the period during which the veteran's vocational goal was 
found to be infeasible, have not been met.  38 U.S.C.A. §§ 
3100, 3101, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.1, 
21.35, 21.40, 21.51, 21.52, 21.53, 21.57 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
September 2004 and November 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The issue before the Board is whether the veteran is entitled 
to a retroactive payment of benefits under Chapter 31, Title 
38, United States Code, for the period during which his 
vocational goal was found to be infeasible.  

The procedural facts of this case are not in dispute.  The 
veteran first applied for Chapter 31 benefits in April 1985.  
At that time, he was service-connected for hypertension, 
rated 10 percent disabling, and arthritis of the left knee, 
rated noncompensably disabling.  In May 1985, the RO 
determined that the veteran was not entitled to Chapter 31 
benefits because, although he had service-connected 
disabilities that were 10 percent disabling, he was not in 
need of rehabilitation to overcome an employment handicap.

In 1989, the veteran reported that he was pursuing training 
at Lawton School.  From October 1989 to November 1989, the 
veteran underwent VA counseling, during which the VA 
confirmed that the veteran was in training.  In November 
1989, the RO awarded the veteran retroactive induction into 
the Chapter 31 program, effective from September 5, 1989, on 
the basis that the veteran's training was consistent with his 
interests, aptitudes and abilities.  The RO determined that 
the veteran's program goal was "to acquire and sustain entry 
level employment in the clerical/clerking; filing and cashier 
and related occupational group."  The RO specifically 
approved the veteran for a 300-clock hour bank 
teller/finance/cashier program.  In December 1989, the 
veteran completed his training at Lawton School, and in March 
1990, he obtained employment as a telemarketer.  Less than 
two months later, the veteran lost his job.  In July 1990, 
the RO determined that the veteran had not trained to become 
a telemarketer and had occupational deficits that 
necessitated remedial training prior to the pursuit of 
clerical employment.  That month, the veteran began 
participating in the recommended training as well as a VA 
sponsored work program at the Social Security Administration 
(SSA).  In November 1990, after requesting a transfer, he 
began working at the Internal Revenue Service Data Center, 
where he remained until he resigned in March 1991.

In January 1991, the veteran requested additional Chapter 31 
benefits, including VA counseling and training. In response, 
the RO provided the veteran with employment services at that 
time.  In April 1991, the veteran asserted that his medical 
condition necessitated a change in his status from 
"employment services" to "training."  At that time, the 
veteran's case was still in "employment services" status.  
The RO then determined that the veteran was making 
unsatisfactory progress and, due to medical reasons, 
temporarily suspended the veteran vocational rehabilitation 
benefits, effective July 1991.  The RO then recharacterized 
the veteran's Chapter 31 status as "interrupted."  The RO 
notified the veteran that his medical problems prevented him 
from continuing his job search, and that unless these 
problems improved, his Chapter 31 benefits would be 
discontinued in August 1991.  The veteran subsequently met 
with a VA Vocational Rehabilitation Specialist to discuss the 
discontinuance, but in September 1991, the RO notified the 
veteran that his Chapter 31 program had been discontinued, 
effective that month.

In September 1992, the veteran submitted an application for 
Chapter 31 benefits.  In October 1992, a VA counseling 
psychologist met with the veteran for the purpose of 
determining whether the veteran's entitlement to Chapter 31 
benefits should be reinstated.  During this meeting, the 
veteran reported that he had completed his high school 
education in December 1991, but was not employed.  Based on 
the interview with the veteran, medical records submitted by 
the veteran, and the veteran's past history with regard to 
vocational training, the counselor found that the veteran was 
unable to remove the reason for discontinuance.  The RO 
concluded that the veteran was not eligible for additional 
services under the Chapter 31 program.  The veteran did not 
appeal this determination.

In July 1993, the veteran submitted a new application for 
Chapter 31 benefits.  Thereafter, he submitted evidence 
indicating that he was attending Highland Park Community 
College, that his service-connected disabilities did not 
cause limitations, and that his nonservice-connected 
disabilities restricted his lifting, prolonged standing, 
sitting, bending, twisting and turning abilities. Based on 
this evidence and discussion with the medical consultant on 
the medical information received regarding the veteran's 
claim, in December 1993, a VA counseling psychologist found 
that the veteran's service-connected disabilities did not 
materially contribute to an employment handicap.  The 
counseling psychologist noted in a December 1993 counseling 
narrative that it was his understanding that the veteran had 
an impairment of employability in regard to prolonged 
standing or sitting, bending, twisting, etc. and because of 
the aforementioned limitations, it was the veteran's 
nonservice-connected disability (e.g., back and emotional 
problems) that materially contributed to the veteran's 
impairment of employability.  Therefore, he concluded that 
the veteran did not have an employment handicap.  The RO 
notified the veteran of this finding in a letter dated 
February 1994.

In a rating decision dated January 1994, the RO increased the 
evaluation assigned the veteran's left knee disability to 10 
percent, which increased the veteran's combined disability 
evaluation to 20 percent, effective from June 1, 1993.

On March 2, 1994, the veteran submitted a written statement 
requesting that his folder be transferred from the RO Rating 
Board to the VR&C division of the RO in order to determine 
his eligibility for vocational rehabilitation benefits.  The 
Board acknowledges that, in July 1994, the veteran submitted 
a written statement expressing "disagreement from the 
statements denied of Chapter 31," but he withdrew what he 
described as a "Notice of Disagreement from Chapter 31 
program" in a written statement submitted in September 1994.

In April 1994, the veteran reported that he was still 
attending Highland Park Community College and wished to 
obtain a bachelor's degree in business and eventually to open 
his own business.  From October 1994 to November 1994, during 
initial evaluation status, the veteran participated in an 
initial evaluation program at the Jewish Vocational Services 
(JVS) for the purpose of determining whether his vocational 
goal was reasonably feasible.  Prior to completion of the 
initial evaluation process, however, the veteran requested 
withdrawal from the program and agreed that his case should 
be placed in interrupted status.  Accordingly, in November 
1994, the RO notified the veteran that his Chapter 31 
benefits were in interrupted status.  The veteran was 
notified, further, that he had 30 days to contact the VA 
Vocational Rehabilitation Specialist (VRS) to discuss his 
plans for training or his case could be formally 
discontinued.  To reestablish eligibility, he would have to 
remove the reason for the discontinuance of his current 
program, and file another application to reestablish his 
eligibility.

Reports of the veteran's evaluation at JVS reflect that the 
veteran's job readiness for competitive employment in 1994 
was questionable.  In January 1995, a VA counseling 
psychologist noted that the veteran had not been able to 
complete the program at JVS, found that the veteran's 
service-connected disabilities, in part, caused an employment 
handicap, albeit not serious, and concluded that the 
veteran's vocational goal was not then feasible, and that the 
veteran was not entitled to a program of independent living 
services.  The RO notified the veteran of this determination 
in January 1995 noting that a program of vocational training 
was not feasible due to the veteran's service-connected and 
nonservice-connected disabilities.  It was explained that the 
decision was based on the JVS report of December 1994, and 
the fact that the veteran was unable to complete the program 
at JVS, medical consultation, progress notes of January 1994 
to September 1994 from the Allen Park VA Medical Center, 
consultation with the VR&C Officer, and personal interview.

In September 1995, the veteran initiated an appeal of this 
determination.  In that statement, the veteran stated that 
the reason that he was unable to complete the program at JVS 
was due to his service-connected left knee disability and 
hypertension.  He stated that at that time, he was having 
severe knee pain, headaches, and dizziness which prevented 
him from continuing in the program.  He indicated that no 
nonservice-connected disorder was involved.  He also 
requested a statement of the case.

In December 1995, in support of his appeal, he presented 
testimony before a hearing officer sitting at the RO.  At 
that time, he stated that while undergoing evaluation at JVS, 
he was doing clerical work which involved a lot of lifting, 
bending, and stretching which his arthritis of the left knee 
would not allow.  He testified that he did not feel his work 
at JVS was an indicator of whether he could participate in 
vocational rehabilitation or get a job.  He also indicated 
that he had been going to school on his own from 1992 to July 
1994 at Highland Park Community College.  He stated that he 
had a 2.0 grade point average and that he stopped because of 
his financial situation.  He stated further, that he needed 
15 credit hours in order to obtain a degree in business 
administration and that he wanted to become self-employed in 
the real estate field.  He testified that the reason he did 
not complete the evaluation process at JVS was because he 
felt it was a waste of time in that the program had nothing 
to do with his ability to complete his degree program and 
start his own real estate business.  He felt that the program 
at JVS was unorganized, confused and irrelevant to what he 
wanted to accomplish.  He also testified that the last time 
he held a regular full time job was in 1990 before he entered 
VA vocational rehabilitation training, but that he had also 
worked as a cab driver last in May 1994.  Further, the 
veteran indicated that his service-connected disabilities 
were getting worse in that he could hardly walk, could not 
put much weight on his left leg, and had swelling of the foot 
from prolonged walking on his left knee.  He stated that 
stress affected his hypertension.  As far as nonservice-
connected disabilities, he stated that he was being treated 
for narcolepsy, problems with his prostate gland, occasional 
hemorrhoids, and ingrown toenails.  He stated that he did not 
have any psychiatric or emotional problems and that the 
correct diagnosis was narcolepsy.

In May 1999, the veteran filed a new application for Chapter 
31 benefits.  In a rating decision dated December 1999, the 
RO granted the veteran service connection for hypertensive 
heart disease and assigned that disability a 10 percent 
evaluation.  This action increased the veteran's combined 
disability evaluation to 30 percent, effective from January 
12, 1998.  In January 2000, the RO notified the veteran that 
vocational rehabilitation services had previously been found 
to be infeasible and requested him to submit evidence to the 
contrary.  The veteran complied by submitting a written 
statement from a VA physician, which supported the veteran's 
application for vocational rehabilitation.  In response, the 
RO scheduled the veteran for a counseling session in March 
2000, after which a VA counseling psychologist found that the 
veteran had an employment handicap as a result of his 
service-connected disabilities, deferred a determination on 
the issue of feasibility, and developed an Individualized 
Extended Evaluation Plan.  In April 2000, the RO finalized 
the plan and referred the veteran to JVS for participation in 
an extended evaluation program.  The veteran successfully 
completed this program, and in June 2000, personnel from JVS 
determined that the veteran's vocational goal was feasible.  
Based on that determination, the RO began providing the 
veteran Chapter 31 rehabilitative services that month.

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if he has a service-connected 
disability that is compensable at a rate of at least 20 
percent and was incurred or aggravated in service on or after 
September 16, 1940, and is determined to be in need of 
rehabilitation to overcome an employment handicap.  A veteran 
is also entitled to a program of vocational rehabilitation if 
he has a service-connected disability that is compensable or 
is likely to be compensable at less than 20 percent and is 
determined to be in need of rehabilitation to overcome a 
serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 
21.40.

Pertinent VA regulations provide that a veteran seeking 
Chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  See 38 C.F.R. § 21.180(a).  
The initial case status is "applicant" status.  Once the 
existence of a qualifying service-connected disability is 
established under § 21.40(a), an "initial evaluation" is 
scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends the 
appointment for an initial evaluation the veteran progresses 
to "evaluation and planning status."  See 38 C.F.R. § 
21.180(e)(1)-(4).  During evaluation and planning status, it 
is determined whether the veteran has an employment handicap 
under § 21.40(b) and whether achievement of a vocational goal 
is feasible.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a 
decision concerning achievement of a vocational goal cannot 
be made during the initial evaluation, 38 C.F.R. § 21.57 
provides for an extended evaluation, and the veteran's case 
may be assigned to "extended evaluation status."  38 C.F.R. 
§ 21.57(a), see 38 C.F.R. § 21.188.  Both Sections 21.50 and 
21.57 are contained in part 21, subpart A, title 38, Code of 
Federal Regulations, under a subheading "Initial and 
Extended Evaluations."  Section 21.50(e) states:

The purpose of the initial evaluation and the steps in the 
process shall be explained to the veteran and his or her 
cooperation requested.  If the veteran does not cooperate in 
the initiation or completion of the initial evaluation the 
counseling psychologist shall make a reasonable effort 
through counseling to secure the veteran's cooperation.  If 
the veteran's cooperation cannot be secured, the counseling 
psychologist shall suspend the initial evaluation until such 
time as the veteran cooperates.  The veteran will be informed 
of any suspension of the initial evaluation, the reasons for 
this action, and the steps necessary to resume the 
evaluation.  See 38 C.F.R. § 21.50(e)(2001).

Additionally, 38 C.F.R. § 21.184(c)(2)(iii) allows for 
termination of evaluation and planning status if the veteran 
fails to cooperate.  Although 38 C.F.R. § 21.57 does not 
contain a specific provision concerning the veteran's 
cooperation, 38 C.F.R. § 21.188(d)(i)-(iii) allows for 
termination of extended evaluation status in the event the 
veteran fails to participate in an extended evaluation.  A 
subheading of Part 21, subpart A, of 38 C.F.R. entitled 
"Conduct and Cooperation," includes two especially 
pertinent sections: 38 C.F.R. § 21.362 states that the VA 
shall make a reasonable effort to inform the veteran and 
assure his understanding of the specific responsibilities of 
the veteran in the process of developing and implementing a 
program of rehabilitation services, especially the specific 
responsibility for satisfactory conduct and cooperation."  
38 C.F.R. § 21.364 provides that if the VA determines that a 
veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made and are found not 
reasonably likely to be effective, discontinue services and 
assistance to the veteran. 3 8 C.F.R. § 21.364(a); see McRae 
v. Brown, 9 Vet. App. 229, 233-34 (1996).

For certain specified reasons, the veteran may be moved from 
"evaluation and planning" status or "extended evaluation" 
status to, first, "interrupted" status with suspension of 
services, and then to "discontinued" status where services 
to the veteran may be terminated.  See 38 C.F.R. §§ 21.197- 
21.198.  This process also applies to decisions to suspend 
services under 38 C.F.R. § 21.50(e).  See 38 C.F.R. § 
21.197(b)(1).  The purpose of assignment to interrupted 
status is to assure that all appropriate actions have been 
taken to help the veteran continue in his or her program 
before discontinuing benefits and services.  Finally, 
whenever a veteran's status is changed, the veteran must be 
fully informed of that fact by a letter that states the 
reasons for the change in status, 38 C.F.R. § 21.180(d), and 
be afforded prior notification of any adverse action, 38 
C.F.R. § 21.420(d).

VA regulations provide that a veteran may be inducted into a 
vocational rehabilitation program retroactively when all of 
the following conditions are met: (i) The period for which 
retroactive induction is requested is within the veteran's 
basic period of eligibility or extended eligibility, (ii) The 
veteran was entitled to disability compensation during the 
period for which retroactive induction is requested, and met 
the criteria of entitlement to vocational rehabilitation for 
that period, and (iii) The training the veteran pursued 
during the period is applicable to the occupational objective 
that is confirmed in initial evaluation to be compatible with 
his or her disability, consistent with his or her abilities, 
interests, and aptitudes, and otherwise suitable for 
accomplishing vocational rehabilitation.  38 C.F.R. § 
21.282(b).  However, a veteran shall not be inducted into a 
vocational rehabilitation program retroactively, even if all 
of the above conditions are met, if timely induction was 
prevented by the veteran's lack of cooperation in completing 
an initial evaluation; the veteran had previously received 
benefits under another VA program of education or training 
for any period for which retroactive Chapter 31 benefits are 
being sought; a period of extended evaluation is authorized 
to determine the reasonable feasibility of a vocational goal; 
or the veteran's claim is not received within certain 
specified time limits.  See 38 C.F.R. § 21.282 (b)(2).

As noted, in each case in which a veteran has either an 
employment handicap or a serious employment handicap, the VA 
must determine the reasonable feasibility of the veteran 
achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 
C.F.R. § 21.50. The term "vocational goal" is defined by 
statute as gainful employment consistent with the veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  
To find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).

The criteria for feasibility are: (1) a vocational goal must 
be identified; (2) the veteran's physical and mental 
conditions must permit training to begin within a reasonable 
period; and (3) the veteran must possess the necessary 
educational skills and background to pursue the goal or will 
be provided services by VA to develop such necessary 
educational skills as part of the program.  38 C.F.R. § 
21.53(d).

Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

A counseling psychologist in VA's Vocational Rehabilitation 
and Counseling division shall determine whether achievement 
of a vocational goal is reasonably feasible. 38 C.F.R. § 
21.53(g)(1).  To do so, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  During this extended 
evaluation, a determination as to the reasonable feasibility 
of a veteran achieving a vocational goal must be made at the 
earliest time, and not later than the end of the extended 
evaluation period.  Any reasonable doubt as to feasibility 
will be resolved in the veteran's favor.  38 C.F.R. § 
21.57(c)(1).

In this case, as explained below, the evidence establishes 
that achievement of a vocational goal was not reasonably 
feasible during the time period at issue.  For the period in 
question, beginning in 1994, the Board finds that the effects 
of the veteran's disabilities, both service and nonservice-
connected, when considered in relation to his circumstances, 
prevented him from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.  Accordingly, the Board may not award the veteran 
a retroactive payment of Chapter 31 benefits for that period 
of time.

A transcript from Highland Park Community College reflects 
that, in March 1994, when the veteran filed his most recent 
claim for Chapter 31 benefits, he was enrolled in a college 
liberal arts program.  The veteran had been taking courses at 
Highland Park Community College since Fall 1992, and had 
maintained a cumulative GPA of over 2.000, or 2.324 (2.692 
(Fall 1992); 1.750 (Spring 1993); 2.500 (Summer 1993); 1.667 
(Fall 1993)).  During Spring 1994, the veteran continued to 
maintain a cumulative GPA of over 2.000.  However, his grades 
began to decline.  That semester, the veteran earned a grade 
of D in three courses and a grade of C in one course.  In 
Summer 1994, the veteran enrolled in two courses, but 
withdrew from one and earned an E, meaning no credit or 
unsatisfactory achievement, in the other.  The college then 
placed the veteran on academic probation as his cumulative 
GPA dropped below 2.000.

By March 1994, the veteran had been noted to have multiple 
nonservice-connected disabilities, including sinusitis, a 
hernia, headaches, a personality disorder, an intermittent 
explosive disorder, an adjustment disorder, a schizoaffective 
disorder, a back disorder, and a hand/wrist disorder.  
According to February 1992, August 1993 and October 1993 
written statements of L. L., D.O., due to lumbar and cervical 
radiculopathy, the veteran was permanently disabled with 
regard to the following activities: lifting, prolonged 
standing, sitting, bending, twisting and turning.

During a counseling session in August 1993, the veteran told 
a VA counseling psychologist that he had been unemployed 
since July 1990.  He later indicated that he had had a few 
subsequent part-time jobs.  A Report of Contact and Special 
Report of Training dated October 1994 and November 1994, 
respectively, reflect that the veteran worked at some point 
as a driver, clerk and custodian of a private building.  He 
testified at a personal hearing, however, that his last 
regular full time employment was in 1990.

A VA physician reviewed the file in April 1994, and contrary 
to Dr. L.'s 1992 and 1993 statements, indicated that there 
were no functional limitations found.  That month, the 
veteran met with a counselor, who suggested that the veteran 
undergo an initial evaluation to determine whether 
achievement of a vocational goal was reasonably feasible at 
that time.  In response, the veteran indicated that he did 
not wish to undergo an evaluation.  Later that month, the 
veteran changed his mind and agreed to undergo the evaluation 
at a later date, but he did not follow through with this goal 
until October 1994.

As previously indicated, from October 1994 to November 1994, 
the veteran participated in an initial evaluation program at 
JVS. Prior to completion of the initial evaluation process, 
however, the veteran requested withdrawal from the program 
due to his physical condition.  In a November 1994 Special 
Report of Training, it was reported that the veteran was not 
satisfied with the program at JVS and he reportedly indicated 
that he did not like to be "pressed" to do something he did 
not want to do.  He stated that he knew his abilities and 
limitations already.  The VRS informed the veteran at that 
time that he would not be forced to continue the evaluation, 
but further decisions by the counseling psychologist would be 
made on the available information of record.  The VRS also 
noted that the veteran did inform him that he was allowed to 
take breaks from any assigned tasks at JVS which seemed to 
cause physical discomfort.

Reports of the veteran's evaluation at JVS reflect that the 
veteran's job readiness for competitive employment in 1994 
was questionable.  In October 1994, a vocational assessment 
specialist at JVS initially indicated that the veteran had 
traumatic arthritis, hypertension and emotional problems.  
She also indicated that the veteran had the following 
barriers to employment: marginal work history; 
physical/emotional stamina; no job goal or vocational 
objective, unrealistic job goal or vocational objective and 
limited physical mobility.  Following assessments in November 
1994, multiple vocational rehabilitation specialists at JVS 
confirmed barriers to employment, including: unacceptable 
attendance; difficulty prioritizing and decision-making; 
difficulty remaining flexible to schedule changes; and 
difficulty with stress management and following established 
facility rules.  They concluded that, if there was progress 
in a therapeutic program emphasizing stress management, 
prioritizing and decision-making and the veteran underwent 
medication review, the veteran would possess the potential to 
be successful in a highly supervised, structured position, 
such as a quality assurance assistant, library aide, or 
general clerk.

The veteran and a VA counseling psychologist discussed the 
JVS reports in January 1995, at which time the veteran 
appeared somewhat withdrawn and depressed.  Following the 
discussion, the VA counseling psychologist concluded that the 
achievement of a vocational goal was not then feasible and 
that the veteran would benefit from participation in a 
therapeutic program that emphasized stress management, 
prioritizing, decision making and medication review.  The 
veteran appealed this determination.  In his September 1995 
notice of disagreement, the veteran stated that the reason he 
was not able to complete the program at JVS was because of 
his service-connected left knee and hypertension.  He 
reported that he was having severe knee pain, headaches, and 
dizziness which prevented him from continuing in the program, 
and he stated that no service-connected disability was 
involved.

In December 1995, in support of his appeal, the veteran 
testified that he stopped attending college due to financial 
constraints and stopped working in a clerical position due to 
physical constraints.  He also testified that he had been 
employed as a cab driver in 1993 and May 1994, but had not 
had a full-time job since 1990.

The veteran was not again evaluated for vocational and 
rehabilitation services until April 2000.  At that time, the 
veteran agreed to undergo an extended evaluation with JVS.  
Based on the reports of this evaluation, the RO found that 
achievement of a vocational goal was reasonably feasible, 
effective June 22, 2000.

The above evidence establishes that the VA met its obligation 
to assist the veteran by affording him initial and extended 
evaluations for the purpose of determining his need for 
Chapter 31 training and the feasibility of his chosen 
vocational goal.  Following the initial evaluation at JVS, 
vocational rehabilitation counselors determined that the 
veteran had barriers to employment.  Based on this 
determination, a VA counseling psychologist found that 
achievement of a vocational goal was not reasonably feasible 
at that time.

The Board finds the opinion of the VA counseling psychologist 
well reasoned and supported by the record, particularly the 
final JVS report, which was based on a thorough assessment of 
the veteran, the veteran's college transcript, which shows a 
significant drop in GPA from Summer 1993 to Spring 1994, and 
his statements, which indicate a lack of full-time employment 
since 1990.  The Board acknowledges the veteran's assertion 
that achievement of a vocational goal was reasonably feasible 
at that time since he was in school at the time and that the 
JVS program was irrelevant to issue of the feasibility of 
achieving a vocational goal.  However, although the veteran 
was in school during the time period in question, that fact 
is not dispositive of whether achievement of a vocational 
goal was reasonably feasible.  At the time of the finding 
regarding feasibility in 1995, the veteran clearly indicated 
his dissatisfaction with the JVS program.  However, he also 
clearly indicated at that time that he was having significant 
difficulties with his service-connected left knee disability 
and hypertension, and at one point, indicated that he was 
physically unable to continue with the evaluation process.  
The Board notes further, that the record contains information 
that the veteran was permitted to take breaks from any 
assigned tasks at JVS which caused physical discomfort.  
Also, the JVS report clearly indicated that the veteran had 
adequate physical stamina to perform work that allowed him to 
intermittently sit, stand, and walk 6 hours per day, 5 days 
per week.  His major barriers to employment were reported to 
not be related to his physical disabilities, whether service-
connected or not, and were reported to be in the nature of 
multiple behavioral barriers.  The Board has also accorded 
significant weight to the JVS recommendations that with 
participation in a therapeutic program with emphasis on 
stress management, prioritizing and decision-making as well 
as a medication review, the veteran possessed potential 
during the time in question to be successful in a highly 
supervised structured quality assurance assistant, library 
aide or general clerical type position.  Based on these 
factors and the other evidence of record as set forth above, 
the Board places greater probative value on the findings of 
the vocational experts in this case.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a retroactive payment of benefits under 
Chapter 31, Title 38, United States Code, for the period 
during which the veteran's vocational goal was found to be 
infeasible.  The evidence in this case is not in relative 
equipoise; therefore, the veteran is not entitled to the 
benefit of the doubt in resolution of his claim.


ORDER

Entitlement to a retroactive payment of benefits under 
Chapter 31, Title 38, United States Code, for the period 
during which the veteran's vocational goal was found to be 
infeasible, is denied.




REMAND

In September 2005, the RO noted that the Board previously 
determined that the veteran had a pending claim, per December 
2001 correspondence from the veteran's representative, for 
entitlement to a compensable rating for hypertensive vascular 
disease from March 1995 and for a rating in excess of 30 
percent from January 12, 1998 to May 3, 2000.  The RO 
determined that December 2001 correspondence was a notice of 
disagreement to an April 2000 rating decision, but that this 
correspondence was not timely.  The September 2005 
determination informed the veteran that he could appeal this 
determination.  

A notice of disagreement to that determination was received 
in September 2005.  As such, the agency of original 
jurisdiction (AOJ) should issue the veteran a statement of 
the case as to the issue of whether there was a timely notice 
of disagreement to an April 13, 2000 rating decision in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

The AOJ should send the veteran a 
statement of the case as to the issue of 
whether there was a timely notice of 
disagreement to an April 13, 2000 rating 
decision in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the appellant perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the AOJ should 
return the claim to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


